Case 3:14-cr-00183-TAD-KLH Document 117 Filed 06/02/20 Page 1 of 8 PageID #: 430



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION


 UNITED STATES OF AMERICA                              CRIM. ACTION NO. 3:14-00183-01

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 MARVIN BROWN                                          MAG. JUDGE KAREN L. HAYES


                                    MEMORANDUM ORDER

         Pending before the Court is a Letter/Motion for Compassionate Release [Doc. No. 107]

 filed by Defendant Marvin Brown (“Brown”). The United States has filed a response. [Doc. No.

 116].

         On September 24, 2014, Brown was indicted by a Grand Jury in the Western District of

 Louisiana with two counts of distribution of methamphetamine and one count of possession with

 intent to distribute methamphetamine. On May 1, 2015, Brown pled guilty to Count 2, distribution

 of 50 grams or more of methamphetamine, and on August 10, 2015, Brown was sentenced to 120

 months with 5 years of supervised release.

         Brown moves the Court for early release because he has conditions that make him more

 vulnerable to the COVID-19 virus. In support of his motion, Brown points out that he has

 extremely high blood pressure, he is a border/line diabetic, he has a cataract and is losing his eye-

 sight daily, he has been affected with Hepatitis B, he has a heart blockage, and he is waiting for a

 heart cath and expects to have stents placed. [Doc. No. 107, p.2].




                                                  1
Case 3:14-cr-00183-TAD-KLH Document 117 Filed 06/02/20 Page 2 of 8 PageID #: 431



         Given the issues raised and the known threat from the Covid-19 pandemic, the Court

 ordered the United States to file a response no later than June 1, 2020. [Doc. No. 112]. The United

 States complied with that directive and filed its opposition [Doc. No. 116] on May 29, 2020.

         The United States asserts that Brown has not sought relief through BOP administrative

 channels by requesting release on COVID-19 grounds from the Warden and then the Office of

 General Counsel (OGC) as required for release, and, therefore, the Court does not have jurisdiction

 to consider his motion.1

                              Compassionate release under 18 U.S.C. § 3582(c)(1)(a)

         A judgment, including a sentence of imprisonment, “may not be modified by a district

 court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825 (2010).

 Consistent with that principle of finality, 18 U.S.C. § 3582(c) provides that a court generally “may

 not modify a term of imprisonment once it has been imposed,” except in three circumstances: (1)

 upon a motion for reduction in sentence, under 18 U.S.C. § 3582(c)(1)(A); (2) “to the extent

 otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure,” under 18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was sentenced based

 on a retroactively lowered sentencing range, under 18 U.S.C. § 3582(c)(2). At least in the context

 of relief under § 3582(c)(2), which allows a sentence reduction based upon a retroactive guideline

 amendment, the Fifth Circuit has recognized the prerequisites are jurisdictional. See United States

 v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (“The first question is whether the district court

 had jurisdiction to reduce [the defendant’s] sentence at all.”).

         Relevant here, under § 3582(c)(1)(A), a court may reduce a term of imprisonment upon

 finding “extraordinary and compelling circumstances,” consistent with guideline policy


 1
  Brown did file for a reduction of sentence pursuant to Section 404 of the First Step Act. [Doc. No. 98]. However,
 such request was denied on May 12, 2020. [Doc. No. 109].

                                                          2
Case 3:14-cr-00183-TAD-KLH Document 117 Filed 06/02/20 Page 3 of 8 PageID #: 432



 statements. Under the statute as amended by the First Step Act, the Court may act “upon motion

 of the Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has

 fully exhausted all administrative rights to appeal a failure of BOP in bringing a motion on the

 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility, whichever is earlier.” Id. (emphasis added).

        The requirement that an inmate first exhaust his administrative remedies within the BOP

 is jurisdictional. See Garcia, 606 F.3d at 212 n.5; see also United States v. Raia, 954 F.3d 594 (3d

 Cir. 2020) (characterizing the defendant’s failure to exhaust administrative remedies as “a glaring

 roadblock foreclosing compassionate release at this point”); United States v. Johnson, No. RDB-

 14-0441, 2020 WL 1663360, at *3–6 (D. Md. Apr. 3, 2020) (concluding in a lengthy discussion

 that § 3582(c)(1)(A)’s exhaustion requirement is jurisdictional and not subject to any exceptions);

 United States v. Eberhart, No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

 (holding, in a case involving a compassionate release motion based on COVID-19 concerns,

 “[b]ecause defendant has not satisfied the exhaustion requirement, the court lacks authority to

 grant relief under § 3582(c)(1)(A)(i)”).

        At the very least, the exhaustion requirement is a mandatory claims-processing rule that

 must be enforced where, as here, it is invoked by the United States. See Eberhart v. United States,

 546 U.S. 12, 18-19 (2005) (holding that Fed. R. Crim. P. 33, which permits a defendant to move

 for a new trial within 14 days of the verdict, is a non-jurisdictional but mandatory claim-processing

 rule that “assure[s] relief to a party properly raising [it]”); United States v. Pesina-Rodriguez, 825

 F.3d 787, 788 (5th Cir. 2016) (“Although not jurisdictional, the time limits in Rule 4(b)(1)(A) [for

 filing a notice of direct appeal in a criminal case] are mandatory claims-processing rules.”).




                                                   3
Case 3:14-cr-00183-TAD-KLH Document 117 Filed 06/02/20 Page 4 of 8 PageID #: 433



        The Supreme Court has recently reaffirmed the principle that a district court may not ignore

 a statutory command such as that included in § 3582(c)(1)(A). In Ross v. Blake, 136 S. Ct. 1850

 (2016), the Court rejected a judicially created “special circumstances” exception to the exhaustion

 requirement stated in the Prison Litigation Reform Act of 1995 (“PLRA”). That Act mandates that

 an inmate must exhaust “such administrative remedies as are available” before bringing suit to

 challenge prison conditions. 42 U.S.C. § 1997e(a). Rejecting the “freewheeling approach” adopted

 by some courts of appeals, under which some prisoners were permitted to pursue PLRA claims

 even when they had failed to exhaust available administrative remedies, Ross, 136 S. Ct. at 1855,

 the Court demanded fidelity to the statutory text, explaining that the “mandatory language” of the

 exhaustion requirement “means a court may not excuse a failure to exhaust” even to accommodate

 exceptional circumstances. Id. at 1856. The Court further noted that “judge-made exhaustion

 doctrines, even if flatly stated at first, remain amenable to judge-made exceptions,” a statutory

 exhaustion provision “stands on a different footing.” Id. at 1857. That is because “Congress sets

 the rules—and courts have a role in creating exceptions only if Congress wants them to.” Id.

        And in the light of Ross, there is no merit to any suggestion that failure to exhaust can be

 overlooked based on an assertion that doing so would be futile, or current circumstances justify its

 waiver, as § 3582(c)(1)(A)’s statutory exhaustion requirement cannot be excused. Compare

 Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019) (addressing futility in the context of a

 judicially created exhaustion requirement) with United States v. Koons, 2020 WL 1940570 (W.D.

 La. Apr. 21, 2020) (in reliance on Ross and other Supreme Court decisions, concluding “the Court

 has no power to waive the exhaustion requirement”).

        But beyond being mandatory, Congress’ requirement that inmates must initially resort to

 administrative remedies exists for good reason: BOP conducts an extensive assessment for such



                                                  4
Case 3:14-cr-00183-TAD-KLH Document 117 Filed 06/02/20 Page 5 of 8 PageID #: 434



 requests, and it is in the best position to do so. See 28 C.F.R. § 571.62(a); BOP Program Statement

 5050.50, Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18

 U.S.C. §§ 3582(c)(1)(A) and 4205(g).2 As those procedures reflect, the BOP completes a diligent

 and thorough review, applying its considerable expertise concerning both the inmate and the

 conditions of confinement.

         Significantly, the BOP will now be guided in its review by an expanded consideration of

 whether a defendant is suitable for transfer to home confinement as an alternative to compassionate

 release. In a March 26, 2020 Memorandum issued by Attorney General William Barr, the BOP

 was directed to prioritize the use of its various statutory authorities (such as 18 U.S.C. § 3624(c)(2)

 and 34 U.S.C. § 60541(g)) to grant home confinement in appropriate circumstances.3 Long before

 the COVID-19 pandemic, that authority included the ability to place an inmate in home

 confinement during the last six months or 10% of a sentence, whichever is shorter, see 18 U.S.C.

 § 3624(c)(2), and to move to home confinement those elderly and terminally-ill inmates specified

 under 34 U.S.C. § 60541(g).

         More recently, an April 3, 2020 Memorandum from the Attorney General to the BOP,

 pursuant to § 12003(b)(2) of the CARES Act, Pub. L. No. 116-136, “expand[s] the cohort of

 inmates who can be considered for home release.” Under that Memorandum, in order to maximize

 transfer to home confinement “all appropriate inmates held at [Oakdale], FCI Danbury, FCI

 Elkton, and similarly situated BOP facilities where COVID-19 is materially affecting operations,”

 the BOP is now executing the following mandates:




         2
            Available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
         3
            See the publicly available March 26, 2020 Memorandum from the Attorney General to the BOP Director,
 available at https://www.justice.gov/file/1262731/download.


                                                       5
Case 3:14-cr-00183-TAD-KLH Document 117 Filed 06/02/20 Page 6 of 8 PageID #: 435



                  • To immediately review all inmates who have COVID-19 risk
                  factors, as established by the CDC, beginning with those at the
                  institutions listed above; and

                  • To immediately process for transfer and to immediately transfer,
                  following an appropriate quarantine, such inmates to home
                  confinement.4 Such transfer should be made even if electronic
                  monitoring is not available, so long as “doing so is appropriate and
                  consistent with [the Justice Department’s] obligation to protect
                  public safety.”

 Memorandum of the Attorney General to the Director of the Bureau of Prisons, “Increasing the

 Use of Home Confinement at Institutions Most Affected by COVID-19,” April 3, 2020.5

 Accordingly, it is highly likely many more inmates will be released to home confinement following

 the BOP’s administrative review process, thus obviating the need for compassionate release.

         On April 5, 2020, the BOP responded promptly to that Memorandum, asserting it had

 begun “urgently reviewing all inmates to determine which ones meet the criteria established by

 the Attorney General,” and that it had “increased resources to review and make appropriate

 determinations as soon as possible.”6 And those assertions are not hollow promises. In that same

 April 5, 2020 statement, BOP noted that since the time the Attorney General issued his March 26,

 2020 Memorandum, “the BOP has placed an additional 566 inmates on home confinement,”

 bringing the total number of inmates on home confinement to 3,419, and the total number in

 halfway houses to 7,199. Id. Also, according to BOP’s website, as of May 18, 2020, that number

 had increased to include an additional 2,799 inmates on home confinement. Accordingly, it is

 highly likely many more inmates will be released to home confinement following BOP’s

 administrative review process, thus obviating the need for compassionate release.


          4
            The Memorandum specifies that this quarantine may occur at “an appropriate BOP facility,” or “subject to
 your case-by-case discretion, in the residence to which the inmate is being transferred.” April 3, 2020 Memorandum,
 at 2.
          5
            Available at https://www.politico.com/f/?id=00000171-4255-d6b1-a3f1-c6d51b810000.
          6
            See https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp.

                                                         6
Case 3:14-cr-00183-TAD-KLH Document 117 Filed 06/02/20 Page 7 of 8 PageID #: 436



          While some inmates, in spite of the BOP’s best efforts to establish and implement anti-

 COVID-19 protocols, have become ill or succumbed to the virus, the solution is not to exclude the

 BOP from reviewing applications for compassionate release. There are many challenging factors

 to consider during this unprecedented pandemic, and the BOP is uniquely situated and qualified to

 assess those factors during the statutorily required 30-day review period.7

          Accordingly, consistent with the First Step Act, Brown must first present his request to the

 BOP, permitting it to evaluate his current circumstances in light of the coronavirus concerns. He

 cannot petition for judicial relief until, as the statute explicitly provides, the BOP denies the request

 or 30 days have passed after presentation of the request to the warden, whichever is earlier.

 Because Brown has not yet exhausted administrative procedures, this Court must dismiss his

 motion for lack of jurisdiction. See, e.g., Raia, 954 F.3d at 597; United States v. Koons, No. 16-cr-

 214, 2020 WL 1940570 (W.D. La. Apr. 21, 2020) (“The Court’s finding that, absent exhaustion,

 it lacks jurisdiction to proceed with this motion is in accord with other Louisiana federal district

 courts, as well as myriad district courts around the nation who have concluded that the First Step

 Act exhaustion requirements are mandatory and cannot be waived by the courts.”) (collecting

 cases); United States v. Cain, No. 17-CR-00204, p. 4 (W.D. La. Apr. 8, 2020) (“The COVID-19

 situation as it exists in the prison system does not, without more, establish that it is appropriate for

 the Court to accede to [the defendant’s] request to jump over the procedure provided in the law on




          7
             For example, notwithstanding the current pandemic crisis, the BOP must carry out its charge to
 incarcerate sentenced criminals to protect the public. It must consider the effect of a mass release on the safety and
 health of both the inmate population and the citizenry. It must marshal its resources to care for inmates in the most
 efficient and beneficial manner possible. It must assess release plans, which are essential to ensure that a defendant
 has a safe place to live and access to health care in these difficult times. And it must consider myriad other factors,
 including the availability of transportation for inmates (at a time when interstate transportation services often used
 by released inmates are providing reduced, if any, service), and of supervision of inmates once released (at a time
 when the Probation Office has necessarily cut back on home visits and supervision).
           .

                                                            7
Case 3:14-cr-00183-TAD-KLH Document 117 Filed 06/02/20 Page 8 of 8 PageID #: 437



 compassionate release. There is nothing extraordinary or compelling that convinces the court to

 ignore the requirement that [the defendant] first make his request to the Warden of the facility.”).

        Thus, Brown’s motion for compassionate release must be dismissed for lack of jurisdiction,

 as he has not yet exhausted his administrative remedies

        Therefore, for the foregoing reasons,

        IT IS ORDERED that Brown’s motion [Doc. No. 107] is DENIED at this time, subject

 to re-urging if Brown exhausts his administrative remedies as set forth in the statute.

        MONROE, LOUISIANA, this 2nd day of June, 2020.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  8
